Title: From George Washington to Philippe-André-Joseph de Létombe, 10 September 1782
From: Washington, George
To: Létombe, Philippe-André-Joseph de


                  sir
                     
                     Head Quarters 10th Sept. 1782
                  
                  I have the Honor to forward to you a Letter which came to my Hands last Evening from the Chavalr de La Luzerne.
                  No further Intelligence respectg the Enemy fleets at N. York has been received since that which I communicated to the Marquis de Vaudreuil on the morng of the 8th.
                  I was favored with your Letter of the 6th—covering One of the 3d & another of the 6th from the Marquis—and am much obliged by your Care & Zeal in the transmission of my Letters—the last came to my Hands in thirty seven hours from their leaving Boston.  With much Respect & Consideration I am sir Yours &ca.
                  
               